OPINION ON MOTION! FOR REHEARING. Per Curiam.  7 In deference to the importance of this case we have heard counsel orally upon the motion for rehearing, thus waiving our rule, which precludes, except by -special consent, oral argument upon such matters. The motion proceeds upon two general grounds; first, that the court, in its opinion, has overlooked certain contentions which counsel have presented in their briefs, and second, that certain positions there advanced are incorrectly decided by the court and that the opinion in these respects is contrary to controlling authority. The court has considered the case from each viewpoint. We adhere to the position quite fully outlined in the original opinion, that each of the conflicting Mexican grants was made without authority of law. The question which has, however, chiefly concerned us upon this motion, is whether, even if the grants were originally made without authority, there were other considerations operating in favor of the Beck grant entitling it to priority over the Perea grant. This is to be considered from turn standpoints, matters before and matters-after the treaty. First, did there exist, at the date of the treaty, by reason of what occurred under the former government, such elements of superiority in the Beet grant, viewed even as an invalid grant, as justifies our considering it prior in right here? It is urged, in this connection, that the giving of juridical possession in 1825 lent the Beck grant a feature of superiority, since in the Perea grant no juridical possession was conferred. We are of opinion, however, that this mere fact would not constitute a circumstance giving priority. If, as we have held, the original action of the granting authorities was invalid because not characterized by the power to pass the title, much more so is the act of an alcalde viewed as an attempt to the same end. The alcalde, of course, had no power to initiate a grant on behalf of the sovereignty (Hays v. United States, 175 U. S. 248). We think it is equally clear that if he gave possession, pursuant to a void grant, no more dignity could flow from this latter circumstance than from a situation in which he attempted to give possession upon liis own initiative and upon his own claim of power.  8 9 It is next argued, and with great force, that, discarding the matter of juridical possession as an element of title, and discarding, the acts of the granting authorities as efficacious to pass title, still, under the case of Pino v. Hatch, 1 N. M. 125, 130, citing Pollard’s Lessees v. Files, 2 How. 591-3, the acts of the granting officers invested the grantees with at least the right of possession for such time as the sovereign might permit them to stay there, in other words, a permissive possession tantamount to a license to occupy. It is said that as this existed in behalf of the Beck grantees, it constituted a feature of advantage and. superiority which that grant possessed at the time of the treaty. We note, however, that the petition for the Perea grant, made after the Beck grant, recites possession and upon that an order made favorable to the petition was made by authorities claiming to have power to pass title, so that if we are to impute a permissive possession from the Beck grant, we must likewise impute a permissive possession from the Perea grant. We recognize, however, as between these two, the difference that in the Beck grant there was juridical possession and in the Perea grant there was not. However, we think that if this doctrine is to be invoked, there is much to be said in support of the view that it operates in favor of the Perea grantees, as well as the Beck grantees. We, however, are of the opinion that, irrespective of this, the most that can be said in behalf of the Beck grant, under Pino v. Hatch, is that when the treaty came to be signed there was a license to occupy in favor of the Beck grantees. We do not commit ourselves to that position, but we say that the most that can be claimed under Pino v. Hatch is that that existed. Now, if that did exist, we are of opinion that under the case of Zia v. United States, 168 U. S. 198, this license or permissive possession was revoked ipso facto by the treaty and,when the treaty was signed these properties passed to the United States as public domain to be dealt with by Congress and that Congress did deal with them on the same day by the same act, granting the premises here involved to two distinct parties represented by the two interests now before the court. It is next said, however, that these were circumstances subsequent to the treaty which create a superiority in favor of the Beck grant. We have, in the original opinion, dealt with the contention that the filing of the Beck petition first before the surveyor general created an element of superiority. We have held that it did not and that the doctrine of relation had no application. We adhere to that view. The Act of 1854, which authorized the presentation of these petitions to the surveyor general, placed no time limit ¡hereon. It invited all parties to come and present them for the consideration of the surveyor general, to be transmitted by him to Congress for its action. We think, therefore, that to hold that the mere circumstance that one claimant reached the Surveyor-General’s office first in order to present his claim cannot be considered as affecting the rights of other parties, who, perhaps equally diligent, but farther removed geographically, may have presented theirs the next day, or the next week. Such a rule as is here insisted upon, in our judgment, .would have meant that a petitioner living in Santa Fe and filing his claim immediately would have rights superior by that very fact to a claimant filing his claim seasonably, although later. We do not think that result can exist and this is illustrative of where counsel’s contention would lead us under the system created by the act of 1854. We have, however, considered this in the original opinion.  10 The other point urged, and one which it is insisted we have overlooked in the opinion, is that the survey of the Beck grant was first made and that it operated as such a segregation of the land from the public domain as made any attempt to survey it under the Perea grant futile, and that the circumstance that the survey was first made of the Beck grant thus gave that an element of superiority. We are unable to accede to that view. We think that the time when a survey would be made was so much a matter in the hands of executive or administrative officers that the mere fact that a contract may have been first let for the Beck grant, due, perhaps, to inherent difficulties in the survey of the other, or other purely accidental circumstances, could not operate to render nugatory an act of Congress which confirmed equally to the Perea grant and to the Beck grant the, interest of the government in the lands involved. Upon consideration, therefore, of this second matter, we do not find any circumstance which leads us to adjudge the Beck grant superior in point of time. Our judgment, therefore, on this motion is that the original opinion must be adhered to, and that will be the order of the court. This view of the law being conclusive of the cause and it being stipulated by counsel that there shall be a final judgment in this court pursuant to the court’s opinion, rather than a remanding of the cause to the trial court, the Clerk will enter a judgment in this court declaring the rights of the respective parties to be the ownership of an undivided moiety in the overlap between the Beck and Perea grants. Counsel may prepare a judgment in accordance herewith. WILLIAM II. POPE, Chief Justice.